Title: From George Washington to Philip Schuyler, 21 August 1780
From: Washington, George
To: Schuyler, Philip


					
						Dear Sir
						Head Quarters Orange Town 21st Augt 1780
					
					I had the pleasure of receiving your favor of the 10th. I am exceedingly sorry to hear of the ravages committed upon the settlements of schohary and Conajohare, but it is some consolation to find that a supply of provision has been thrown into Fort schuyler.
					I wish it was in my power to send up the 100 Barrels of salt provisions which you request. By the last return from West point there were only 180 Barrels in all the Works, and General Arnold was far from being certain that he should not be obliged to break in upon them for want of fresh Meat—I have endeavoured to keep a small stock of provision in each Redoubt in case of a sudden investiture of the post—As I have a doubt whether this letter will find you at Albany I have directed to be opened by Colo. Van schaick in your Absence. I am &.
				